


AMENDMENT NO. 1


This Amendment is made effective as of the 1st day of January, 2012, to the
Lease Agreement (“Lease”) originally made as of the 31st day of March, 1998,
between IFBF Property Management, Inc., an Iowa corporation (“Landlord”), and
FBL Financial Group, Inc., an Iowa corporation, and Farm Bureau Mutual Insurance
Company (n/k/a Farm Bureau Property & Casualty Insurance Company), an Iowa
corporation, (separately an “Individual Tenant” and collectively “Tenant”).


WHEREAS, Landlord and Tenant entered into a Lease Agreement for an initial term
of fifteen (15) years commencing April 1998 and ending March 31, 2013, covering
the premises used by the Tenants as their home office building; and


WHEREAS, the parties wish to amend the Lease to extend its term and to provide
for the calculation of rent to be paid by Tenants for the extended term.


NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained in the original Lease, and the mutual promises and covenants contained
in this Amendment, and other good and valuable consideration, the receipt of
which is hereby acknowledged, agree as follows:


1.    All references in the Lease Agreement to “Farm Bureau Mutual Insurance
Company” shall be deemed stricken and inserted in lieu thereof shall be the name
“Farm Bureau Property & Casualty Insurance Company”.


2.    Article II, Sections 2.1 and 2.2 are stricken in their entirety effective
January 1, 2012, and replaced with the following:


“Section 2.1 Term. The term of this Lease shall be for ten (10) years commencing
on the first day of January, 2012 (the “Commencement Date”), and terminating on
the 31st day of December 2021 (the “Termination Date”) (the period covered
hereinafter referred to as the “Amended Initial Term”).


Section 2.2 Renewal Terms. At the end of the of the Amended Initial Term
provided for in Section 2.1 above, this Lease shall automatically renew for an
additional five (5) year period (“Renewal Term”) under the same terms and
conditions, unless notice is given not less than six (6) months prior to the end
of the Amended Initial Term by one party to the other of the party's intent not
to renew the Lease, in which case the Lease shall terminate on the Termination
Date. At the end of the initial Renewal Term, or any subsequent Renewal Term,
this Lease shall automatically renew for an additional five (5) year term,
unless notice is given not less than six (6) months prior to the end of a
Renewal Term by one party to the other of the party's intent to not renew the
Lease, in which case the Lease will terminate at the end of the Renewal Term to
which such notice applies.”


3.    Article 3, Section 3.1, shall be stricken in its entirety effective
January 1, 2012, and replaced with the following:


“Section 3.1 Rent. Rent for the Amended Initial and any Renewal Terms of this
Lease shall be calculated and paid in accord with the following:


(a)    Initial Term Rent. During the first two years of this Lease, Tenant shall
pay the Landlord a fixed annual rent of $14.50 per square foot of Leased
Premises (“Rent”). The Rent shall be adjusted every two years following the
January 1, 2012, Commencement Date, by a




--------------------------------------------------------------------------------




percentage amount equal to the percentage increase in the Consumer Price Index
for Urban Consumers (“CPI-U”) for the preceding two year period. Tenant and
Landlord agree that the Leased Premises at the inception of this Lease on
January 1, 2012, include 363,485 square feet, and that the total amount of space
subject to this Lease may vary from time to time depending upon the operational
needs of both Landlord and Tenant. Rent based on the initial square footage
shall be payable in equal monthly installments in advance on the first day of
each month during this Lease term, at Landlord's office or any other place
designated by it. To the extent the parties agree from time to time to vary the
amount of total square footage subject to this Lease, appropriate adjustments in
the monthly installments shall be made.


(b)    Renewal Term Rent. The square footage rent paid by Tenant to Landlord for
any renewal term shall be calculated in the same manner as the rent during the
Amended Initial Term, with the rent at the beginning of any Renewal Term to be
the rent paid for the last year of the term preceding, increased every two years
as measured from the Commencement Date of January 1, 2012, by a percentage equal
to the percentage increase in the CPI-U for the preceding two year period.
Landlord and Tenant agree that the total amount of space subject to this Lease
during any Renewal Term may vary from time to time depending upon the
operational needs of both Landlord and Tenant. Rent based on the square footage
allocated to Tenant shall be payable in equal monthly installments in advance on
the first day of each month during a Renewal Term, at Landlord's office or any
other place designated by it. To the extent the parties agree from time to time
during any Renewal Term to vary the amount of square footage subject to this
Lease, appropriate adjustments in the monthly installments shall be made.


4.    All provisions of the Lease Agreement not supplanted by this Amendment, or
in conflict with the provisions of this Amendment, shall remain in full force
and effect. In the event of a conflict between the provisions of this Amendment
and the provisions of the Lease Agreement, the provisions of this Amendment
shall control.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives on the date and year first written
above.






[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------






“LANDLORD”


IFBF PROPERTY MANAGEMENT, INC.




By:     /s/ Craig D. Hill                            
Craig D. Hill, President


“TENANT”


FBL FINANCIAL GROUP, INC.




By:     /s/James P. Brannen                        
James P. Brannen, Chief Financial Officer




“FARM BUREAU PROPERTY & CASUALTY INSURANCE COMPANY”
(f/k/a Farm Bureau Mutual Insurance Company)




By:     /s/James P. Brannen                        
James P. Brannen, Chief Financial Officer






